Exhibit 10.1
THIRD AMENDMENT TO
FINANCING AGREEMENT
THIS THIRD AMENDMENT TO FINANCING AGREEMENT (this “Amendment”), dated as of this
2nd day of July, 2009, is made by and among:
CROWN CRAFTS, INC., a Delaware corporation (“CCI”);
CHURCHILL WEAVERS, INC., a Kentucky corporation (“Weavers”);
HAMCO, INC., a Louisiana corporation (“Hamco”);
CROWN CRAFTS INFANT PRODUCTS, INC., a Delaware corporation (“CCIP”; together
with CCI, Weavers and Hamco, the “Companies” and each a “Company”); and
THE CIT GROUP/COMMERCIAL SERVICES, INC., a New York corporation (“CIT”),
to the Financing Agreement, dated July 11, 2006 (as amended, modified, restated
or supplemented from time to time, the “Financing Agreement”), among CIT and the
Companies. All capitalized terms used herein without definition shall have the
meanings ascribed to such terms in the Financing Agreement.
RECITALS
A. Pursuant to the Financing Agreement, CIT has agreed to make loans and extend
credit to the Companies in the amounts, upon the terms and subject to the
conditions contained therein.
B. The Companies have requested CIT’s consent to the purchase by Hamco of
substantially all of the assets of Neat Solutions, Inc. (“Neat Solutions”), in
accordance with the terms and conditions of the Neat Solutions Purchase
Agreement (as hereinafter defined).
C. CIT has agreed to such request, subject to the terms and conditions contained
in this Amendment, and to accomplish the foregoing, CIT and the Companies have
agreed to enter into this Amendment.

 

 



--------------------------------------------------------------------------------



 



STATEMENT OF AGREEMENT
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby expressly
acknowledged, the Companies and CIT hereby agree as follows:
ARTICLE I
CONSENT
Subject to the terms and conditions contained in this Amendment, CIT consents to
the acquisition (the “Neat Solutions Acquisition”) by Hamco of substantially all
of the assets of Neat Solutions and the assumption of certain liabilities of
Neat Solutions, in each case pursuant to the terms of that certain Asset
Purchase Agreement dated as of the date hereof, among Hamco, Neat Solutions and
the shareholders of Neat Solutions party thereto (together with all exhibits and
schedules thereto, the “Neat Solutions Purchase Agreement”).
ARTICLE II
AMENDMENTS TO FINANCING AGREEMENT
The Financing Agreement is hereby amended as follows:
2.1 Section 1.1 of the Financing Agreement is amended by adding the following
new defined terms in their proper alphabetical sequence:
“Third Amendment Effective Date shall mean the date on which the Third Amendment
to this Financing Agreement is executed and delivered by the Companies and the
conditions precedent to the effectiveness of such amendment are satisfied or
waived by CIT.”
“Neat Solutions shall mean Neat Solutions, Inc., a Florida corporation.”
“Neat Solutions Acquisition shall mean the purchase by Hamco of substantially
all of the assets of Neat Solutions, and the assumption by Hamco of certain of
the liabilities of Neat Solutions, all as more fully described in the Neat
Solutions Purchase Agreement.”
“Neat Solutions Purchase Agreement shall mean the Asset Purchase Agreement,
dated July 2, 2009, between Hamco, as purchaser, Neat Solutions, as seller, and
the shareholders of Neat Solutions party thereto, pursuant to which Hamco has
consummated the Neat Solutions Acquisition.”

 

2



--------------------------------------------------------------------------------



 



2.2 New Sections 7.2(n) and 7.2(o) are added in proper sequence as follows:
“(n) Neat Solutions Acquisition. The Neat Solutions Purchase Agreement is in
full force and effect as of the Third Amendment Effective Date and has not been
amended or waived by any party thereto in any material respect. All
representations and warranties of the parties to the Neat Solutions Purchase
Agreement are, to the best of Hamco’s knowledge, true and correct in all
material respects as of the Third Amendment Effective Date with the same effect
as though made on such date. All requisite approvals by governmental authorities
and regulatory bodies having jurisdiction over Hamco in connection with the Neat
Solutions Acquisition contemplated by the Neat Solutions Purchase Agreement have
been duly obtained and no such approvals impose any conditions to the
consummation of the transactions contemplated by the Neat Solutions Purchase
Agreement or to the conduct of the business of Hamco in the same manner as
heretofore conducted. Hamco has not been notified that legal proceedings adverse
to the transaction contemplated by the Neat Solutions Purchase Agreement are
contemplated by any person, including any governmental body or agency.
(o) Movement of Neat Solutions Inventory. Within thirty (30) days after the
Third Amendment Effective Date, Borrower shall move all Inventory purchased from
Neat Solutions (other than Inventory previously sold in the ordinary course of
business) to a location owned by a Company or a location of a Company for which
an existing landlord or warehouseman waiver in favor of CIT is in effect.”
ARTICLE III
REPRESENTATIONS AND WARRANTIES
The Companies hereby represent and warrant to CIT that:
3.1 Compliance With the Financing Agreement. As of the execution of this
Amendment, each Company is in compliance with all of the terms and provisions
set forth in the Financing Agreement and the other Loan Documents to be observed
or performed by such Company.
3.2 Representations in Financing Agreement. The representations and warranties
of each Company set forth in the Financing Agreement and the other Loan
Documents are true and correct in all material respects except to the extent
that such representations and warranties relate solely to or are specifically
expressed as of a particular date or period which is past or expired as of the
date hereof.
3.3 No Event of Default. No Default or Event of Default exists.

 

3



--------------------------------------------------------------------------------



 



ARTICLE IV
CONDITIONS PRECEDENT
This Amendment shall become effective and be deemed effective as of the date
hereof upon the satisfaction or waiver by the Lender of the following conditions
precedent:
(a) Receipt by CIT of the following documents, each to be in form and content
satisfactory to CIT and its counsel:
(i) this Amendment, duly executed by the Companies
(ii) tax lien, judgment lien and UCC searches on Neat Solutions from all
jurisdictions reasonably required by CIT, such searches to verify that CIT will
have a first priority security interest in the Collateral to be purchased from
Neat Solutions, subject only to Permitted Encumbrances;
(iii) resolutions of the Board of Directors of Hamco authorizing the execution,
delivery and performance of the Neat Solutions Purchase Agreement, certified by
the Secretary or Assistant Secretary of Hamco as of the date thereof;
(iv) copies of the Neat Solutions Purchase Agreement and the other purchase
documents related thereto, accompanied by the certificate of the president of
Hamco as to certain representations and warranties contained therein and the
consummation of the Neat Solutions Acquisition;
(v) a collateral assignment of Hamco’s rights and remedies under the Neat
Solutions Purchase Agreement, duly executed by Hamco and acknowledged and agreed
to by Neat Solutions and any escrow agent under the Neat Solutions Purchase
Agreement; and
(vi) such other documents, instruments and agreements as CIT shall reasonably
request in connection with the foregoing matters.
(b) All approvals, licenses, consents and filings necessary to permit the Neat
Solutions Acquisition and the other transactions contemplated by this Amendment
shall have been obtained and made;
(c) There shall not have occurred any event, condition or state of facts which
would reasonably be expected to have a Material Adverse Effect, as reasonably
determined by CIT;
(d) No Default or Event of Default shall have occurred and be continuing;
(e) Simultaneously with the execution of the Amendment, the Neat Solutions
Acquisition shall be consummated in accordance with the terms of the Neat
Solutions Purchase Agreement and other purchase documents that will be
satisfactory to CIT and its counsel; and
(f) CIT shall have satisfactorily completed its due diligence on the Neat
Solutions Acquisition and the Collateral to be purchased in connection
therewith.

 

4



--------------------------------------------------------------------------------



 



ARTICLE V
GENERAL
5.1 Loan Documents. The Financing Agreement and the other Loan Documents are
amended to provide that any reference therein to the Financing Agreement shall
mean, unless otherwise specifically provided, the Financing Agreement as amended
hereby, and as further amended, restated, supplemented or modified from time to
time.
5.2 Full Force and Effect. As expressly amended hereby, the Financing Agreement
and the other Loan Documents shall continue in full force and effect in
accordance with the provisions thereof. As used in the Financing Agreement and
the other Loan Documents, “hereinafter,” “hereto,” “hereof,” or words of similar
import, shall, unless the context otherwise requires, mean the Financing
Agreement or the other Loan Documents, as the case may be, as amended by this
Amendment.
5.3 Applicable Law. This Amendment shall be governed by and construed in
accordance with the internal laws and judicial decisions of the State of New
York.
5.4 Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall constitute an original, but all of which when taken together
shall constitute but one and the same instrument.
5.5 Further Assurances. The Companies shall execute and deliver to CIT such
documents, certificates and opinions as CIT may reasonably request to effect the
amendments contemplated by this Amendment.
5.6 Headings. The headings of this Amendment are for the purpose of reference
only and shall not effect the construction of this Amendment.
5.7 Expenses. The Companies shall reimburse CIT for CIT’s legal fees and
expenses (whether in-house or outside) incurred in connection with the
preparation, negotiation, execution and delivery of this Amendment and all other
agreements and documents contemplated hereby.
5.8 Waiver of Jury Trial. TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
EACH COMPANY AND CIT WAIVE THE RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT,
PROCEEDING OR COUNTERCLAIM OF ANY KIND ARISING OUT OF OR RELATED TO THIS
AMENDMENT, THE FINANCING AGREEMENT OR THE OTHER LOAN DOCUMENTS OR THE
TRANSACTIONS RELATED HERETO OR THERETO.
[signatures appear on the following pages]

 

5



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their duly authorized officers to be effective on the day and
year first above written.

            CCI:

CROWN CRAFTS, INC.
      By:   /s/ Olivia Elliott         Olivia Elliott        CFO        WEAVERS:

CHURCHILL WEAVERS, INC.
      By:   /s/ Olivia Elliott         Olivia Elliott        CFO        HAMCO:

HAMCO, INC.
      By:   /s/ Olivia Elliott         Olivia Elliott        CFO   

[signatures continue on the following page]

 

 



--------------------------------------------------------------------------------



 



            CCIP:

CROWN CRAFTS INFANT PRODUCTS, INC.
      By:   /s/ Olivia Elliott         Olivia Elliott        CFO        CIT:

THE CIT GROUP/COMMERCIAL SERVICES, INC.
      By:   /s/ Vernon Wells         Vernon Wells        Vice President   

 

 